Case 9:19-cv-81303-WPD Document 8 Entered on FLSD Docket 10/21/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO. 19-81303-CIV-DIMITROULEAS

 DEVIN JANE,

         Plaintiff,

 vs.

 SOUTH FLORIDA FAIR AND PALM
 BEACH COUNTY EXPOSITIONS, INC.,

       Defendant.
 ___________________________________/

                      ORDER APPROVING VOLUNTARY DISMISSAL

         THIS CAUSE is before the Court upon Plaintiff’s Amended Notice of Voluntary

 Dismissal Without Prejudice (the “Notice”) [DE 7], filed herein on October 18, 2019. The Court

 has carefully reviewed the Notice and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as that the Notice [DE 7] is hereby

 APPROVED. This case is DISMISSED without prejudice. The Clerk is directed to CLOSE

 this case.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 this 21st day of October, 2019.




 Copies furnished to:
 All Counsel of Record
